DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2021 have been considered, but they are not fully persuasive. 
Applicant argues that Dijkstra (US 2006/0249240) is silent as to a suction belt. However, Dijkstra teaches that “other suction force generating means may be utilized, such as, but not limited to, static electricity, adhesives, and similar…other variations of label dispensers may be used depending on the specific application process to use (for instance, a dispenser that blow the label onto to the object to be labeled using pressurized air), as understood by the person skilled in the art.” (paragraph 0045) Therefore, providing a suction belt on which the stamped part is configured to be detached from the stamped part strip would have been obvious.
Applicant argues that Vonderhorst (US 5,556,492) does not teach a sensor individually configured to initiate the controller to restart the liner take-up reel and the suction belt simultaneously upon the removal of the sensed stamp part from the applicator tip. However, Vonderhorst teaches that the “Labeling machine generally includes a supply roll of labels affixed to the continuous web of backing material, a dispensing unit or dispenser for removing the labels from the backing material, an applicator for applying the labels to the articles, a driving and accumulating device for intermittently pulling the web from supply roll, a driving control system for alternately actuating and deactuating driving device to move accurately metered lengths of the web through the machine, and a web velocity compensator device for compensating for variations in the linear velocity of the web to insure each label is properly positioned in a label stop position thus permitting accurate and effective dispensing of labels.” (column 5, lines 47-64; Figure 1) Vonderhorst et al. teach a label position sensor for alternately actuating and deactuating the driving device to move and terminate movement of the web (abstract; column 7, line 65 – column 8, line 27). Therefore, it would have been obvious to teach that the sensor senses the presence of the stamped part on the applicator tip and helps control the liner strip take-up reel and the suction device simultaneously. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra (US 2006/0249240) in view of Vonderhorst et al. (US 5,556,492) and Schwenzer (US 4,397,709).
Dijkstra teaches an applicator for stamped parts comprising: 
a stamped part strip roll (2) made of a stamped part strip, the stamped part strip comprising a liner strip and stamped parts that are arranged separated from each other in a longitudinal direction on the liner strip (paragraph 0045), 
a liner strip take-up reel (8), 
a dispensing edge (5) disposed proximate the stamped part strip roll and the liner strip take-up reel in the running direction, and around which the liner strip is configured to be stripped off, and,
a suction device disposed proximate the dispensing edge and comprising a pressing surface disposed at an applicator tip, on which the stamped part is configured to be detached from the stamped part strip and transferred to the suction belt where it is positioned for application (paragraph 0045).
Dijkstra teaches that the applicator may comprise a controller, to control the operation of the different components, for example, actions of the collecting roll, label printer, and the backing paper. A software program may reside in the controller, wherein the software is arranged to acquire signals from the system, analyze and act in response to acquired signals, and control printing action. The controller may further comprise communication interface for communicating with other devices or with external computing devices, for instance for obtaining data to be printed, communicate error signals to other control devices, and so on as understood by the person skilled in the art (paragraph 0049). 
Dijkstra teaches that it should be understood by the person skilled in the art that other processes in the labeling process may need to be controlled, paused, or in any other suitable way handled during the removal of the faulty label depending on the actual delay of the labeling process. For instance, for objects arriving in front of the label applicator head on a conveyor belt, the conveyor belt should be stopped or reduced in speed so as to allow for the removal of the label and the arrival of a new label to be attached to the object, before the conveyor belt may be started again or have the speed increased again (paragraph 0063). 
Dijkstra does not teach that the sensor is configured to sense the presence of the stamped part on the applicator tip, wherein the sensor is additionally configured to initiate the controller to restart the liner strip take-up reel and the suction belt simultaneously upon the removal of the sensed stamped part from the applicator tip. However, it would have been obvious to include, as Vonderhorst et al. teach, a label position sensor, for alternately actuating and deactuating the driving device to move and terminate movement of the web (abstract; column 4, lines 11-18; column 9, lines 6-13).
Dijkstra teaches that an arm near the take-up reel may comprise a stepper motor; however, it may of course comprise other actuating devices acting directly or via a transmission system. Other actuating devices may for instance be linear displacement devices, pneumatic device, or electrical motors; the actuating device may be placed in any suitable position as understood by the person skilled in the art (paragraph 0058).  
Dijkstra teaches that “other suction force generating means may be utilized, such as, but not limited to, static electricity, adhesives, and similar…other variations of label dispensers may be used depending on the specific application process to use (for instance, a dispenser that blow the label onto to the object to be labeled using pressurized air), as understood by the person skilled in the art.” (paragraph 0045) Therefore, providing a suction belt on which the stamped part is configured to be detached from the stamped part strip would have been obvious. 
Dijkstra does not teach that the suction belt comprises a perforated endless belt and a suction apparatus, which sucks air through the perforations and thus sucks the stamped parts to the outside of the suction belt, is provided in the interior of the closed suction belt, wherein the stamped part is transported to the pressing surface. However, Schwenzer teaches that a vacuum device (23) that may comprise an endless perforated belt (25) (column 9, lines 24-52; Figure 1), since the tackiness of the adhesive on the labels is greater than the hold of the vacuum applied at the surface of the belt and the foremost label will be stripped easily from such belt when it comes into contact with the surface of the article.
	With respect to claim 3, Dijkstra teaches a robotic arm (11) on which the suction belt (15) is arranged and which is connected to the controller; wherein the robotic arm is configured to press the pressing surface with the stamped part positioned thereon onto a surface in a perpendicular movement (paragraph 0045; Figure 1).  
	With respect to claim 4, Dijkstra teaches, in the drawings, that the pressing surface has the size and contour of the stamped parts and the stamped parts are identically shaped.  
	With respect to claim 5, Dijkstra teaches that the dispensing edge slightly overlaps with the suction belt and the stamped part strip is guided between the dispensing edge and the suction belt (paragraph 0045; Figure 1).  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Schwenzer and Vonderhorst et al.
Dijkstra teaches a method for applying a stamped part on a surface, the method comprising: 
unwinding a stamped part strip (15) from a stamped part strip roll (2), 
guiding the unwound stamped part strip around a deflection edge (5), 
detaching a stamped part from the stamped part strip at the deflection edge (5), 
transferring the stamped part to a suction device, 
conveying the detached stamped part on the suction device onto a pressing surface on an applicator tip, 
Dijkstra teaches that the applicator may comprise a controller, to control the operation of the different components, for example, actions of the collecting roll, label printer, and the backing paper. A software program may reside in the controller, wherein the software is arranged to acquire signals from the system, analyze and act in response to acquired signals, and control printing action. The controller may further comprise communication interface for communicating with other devices or with external computing devices, for instance for obtaining data to be printed, communicate error signals to other control devices, and so on as understood by the person skilled in the art (paragraph 0049). 
Dijkstra teaches that it should be understood by the person skilled in the art that other processes in the labeling process may need to be controlled, paused, or in any other suitable way handled during the removal of the faulty label depending on the actual delay of the labeling process. For instance, for objects arriving in front of the label applicator head 10 on a conveyor belt, the conveyor belt should be stopped or reduced in speed, so as to allow for the removal of the label and the arrival of a new label to be attached to the object, before the conveyor belt may be started again or have the speed increased again (paragraph 0063). 
Dijkstra does not teach that the sensor senses the presence of the stamped part on the applicator tip and helps control the liner strip take-up reel and the suction belt simultaneously. However, it would have been obvious to include, as Vonderhorst et al. teach, a label position sensor, for alternately actuating and de-actuating the driving device to move and terminate movement of the web (abstract; column 4, lines 11-18; column 9, lines 6-13).
Dijkstra teaches that an arm near the take-up reel may comprise a stepper motor; however, it may of course comprise other actuating devices acting directly or via a transmission system. Other actuating devices may for instance be linear displacement devices, pneumatic device, or electrical motors; the actuating device may be placed in any suitable position as understood by the person skilled in the art (paragraph 0058). 
Dijkstra teaches that “other suction force generating means may be utilized, such as, but not limited to, static electricity, adhesives, and similar…other variations of label dispensers may be used depending on the specific application process to use (for instance, a dispenser that blow the label onto to the object to be labeled using pressurized air), as understood by the person skilled in the art.” (paragraph 0045) Therefore, providing a suction belt on which the stamped part is configured to be detached from the stamped part strip would have been obvious.
Dijkstra does not teach that the suction belt comprises a perforated endless belt and a suction apparatus, which sucks air through the perforations and thus sucks the stamped parts to the outside of the suction belt, is provided in the interior of the closed suction belt, wherein the stamped part is transported to the pressing surface. However, Schwenzer teaches that a vacuum device (23) that may comprise an endless perforated belt (25) (column 9, lines 24-52; Figure 1), since the tackiness of the adhesive on the labels is greater than the hold of the vacuum applied at the surface of the belt and the foremost label will be stripped easily from such belt when it comes into contact with the surface of the article.
	With respect to claim 7, Dijkstra teaches, in the drawings, the suction device with the suctioned stamped part is in position and then the suction belt is stopped (paragraph 0054; Figure 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745